IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANDRE ELLISON,                              :   No. 381 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
SEPTA (WORKERS' COMPENSATION                :
APPEAL BOARD),                              :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.